DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 6/13/22. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Allowable Subject Matter
Claims 1, 3-21, 23 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please reinstate withdrawn claims 6, 13, 14, 18, 21. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a solid oxide electrochemical device, comprising a solid electrolyte layer having a mid-section and a first surface on one side of the mid- section and a second surface on another side of the mid-section opposite the first surface. The first surface and second surface having surface pores formed therein, wherein the surface pores of the solid electrolyte layer provide between 25% to 35% porosity in the first surface and the second surface, the first surface and the second surface each having a depth of up to two microns. A first composite electrolyte layer composed of metal and a solid electrolyte and having a porosity, a second composite electrolyte layer composed of metal and the solid electrolyte and having the porosity, the solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer. A cathode on one of the first composite electrolyte layer and the second composite electrolyte layer; and an anode on another of the first composite electrolyte layer and the second composite electrolyte layer. The anode comprising an anode metal layer comprising pores; anode active material, and reforming catalyst, wherein the anode active material and the reforming catalyst line walls of the pores in the anode metal layer disclosed in claim 1.  
Claim 19 discloses similar limitations of claim 1, in addition to a solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer, wherein the metal in the first composite electrolyte layer and the second composite electrolyte layer is stainless steel, stainless steel alloys, nickel, aluminum, or copper alloys.
The closest prior art US Publication 2003/0077504 to Hara et al. reference discloses a fuel cell comprising a solid electrolyte layer in between an anode and cathode. The anode comprising anode metal layer comprising pores (5), an active material ([0043] and a reforming catalyst (6). The active material and reforming catalyst lines the walls of the pores in the anode metal layer (Fig. 5). The Hara et al. reference teaches a broad solid electrolyte layer that may comprise stabilized zirconia. However, the Hara et la. reference is silent in specifying the  solid electrolyte layer having a mid-section and a first surface on one side of the mid- section and a second surface on another side of the mid-section opposite the first surface, the first surface and second surface having surface pores formed therein.  However, the Hara et al. reference does not disclose, nearly disclose or provide motivation to modify the first surface and second surface having surface pores formed therein, wherein the surface pores of the solid electrolyte layer provide between 25% to 35% porosity in the first surface and the second surface, the first surface and the second surface each having a depth of up to two microns. In addition, the Hara et al. reference does not disclose, nearly disclose or provide motivation to modify the solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer, wherein the metal in the first composite electrolyte layer and the second composite electrolyte layer is stainless steel, stainless steel alloys, nickel, aluminum, or copper alloys.

The prior art US Publication 2006/0269813 to Seabaugh et al. reference discloses an electrolyte composite comprising stabilized zirconia (6:60-65). As can be seen in Fig. 17, the electrolyte composite comprises a dense mid-section layer comprising interface pores on the first surface and second surface of the dense layer and two porous layers on each side of the dense layer comprises a metal and an electrolyte (Example 9; gadolinium-doped ceria). However, the Seabaugh et al. reference does not disclose, nearly disclose or provide motivation to modify the first surface and second surface having surface pores formed therein, wherein the surface pores of the solid electrolyte layer provide between 25% to 35% porosity in the first surface and the second surface, the first surface and the second surface each having a depth of up to two microns. In addition, the Seabaugh et al. reference does not disclose, nearly disclose or provide motivation to modify the solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer, wherein the metal in the first composite electrolyte layer and the second composite electrolyte layer is stainless steel, stainless steel alloys, nickel, aluminum, or copper alloys.
The closest prior art US Patent 5,543,239 to Virkar et al. discloses that the cathode comprises a cathode metal layer having pores(porous electrode) and the cathode active material (13, 14) coating walls of the pores. The porous design lowers the area specific resistance and increase current and power densities. However, the Virkar et al. reference does not disclose, nearly disclose or provide motivation to modify the first surface and second surface having surface pores formed therein, wherein the surface pores of the solid electrolyte layer provide between 25% to 35% porosity in the first surface and the second surface, the first surface and the second surface each having a depth of up to two microns. In addition, the Virkar et al. reference does not disclose, nearly disclose or provide motivation to modify the solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer, wherein the metal in the first composite electrolyte layer and the second composite electrolyte layer is stainless steel, stainless steel alloys, nickel, aluminum, or copper alloys.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725